EXHIBIT 10.86

[Gap Inc. letterhead]


November 16, 2015


Paul Chapman




Dear Paul:


This letter is to confirm our offer to you as Executive Vice President, Chief
Information Officer, Gap Inc.


Salary. Effective on your Start Date, your annual salary will be $525,000,
payable every two weeks.
You are scheduled to receive a compensation review in March 2017, based on your
time in the position.


Start Date. Your first day in your new position will be December 1, 2015,
reporting to Art Peck, Chief Executive Officer, Gap Inc.


Annual Bonus. Based on your position as Executive Vice President, you will be
eligible for an annual bonus based on Gap Inc. and/or Division financial
objectives (weighted at 75%) and individual performance (weighted at 25%).
Effective on your Start Date, your annual target bonus will be 80% of your base
salary. Depending on results, your actual bonus, if any, may be higher or lower
and can reach a maximum of 160%. Bonus payments will be prorated based on active
time in position, divisional or country assignment and changes in base salary or
incentive target that may occur during the fiscal year including any changes
related to your acceptance of this position. Bonuses for fiscal 2016 are
scheduled for payment in March 2017 and you must be employed by Gap Inc. on the
payment date. Gap Inc. has the right to modify the program at any time.
Management discretion can be used to modify the final award amount. Bonus
payments are subject to supplemental income tax withholding.


Special Stock Award. Subject to approval by the Compensation and Management
Development Committee of the Board of Directors (the “Committee”) and the
provisions of Gap Inc.'s stock plan, you will be granted stock awards covering
20,000 shares of Gap Inc. common stock on the date the award is approved by the
Committee (the “date of grant”). We anticipate the date of grant will occur in
March 2016. Awards are in the form of units that are paid in Gap Inc. stock upon
vesting. The award will become vested as shown in the schedule below, provided
you are employed by Gap Inc. on the vesting date. Awards are subject to income
tax withholding upon vesting.


Stock Award of 10,000 shares vesting two years from date of grant.
Stock Award of 10,000 shares vesting three years from date of grant.


Long-Term Growth Program. Based on your position as Executive Vice President,
you will be eligible to participate in the Long-Term Growth Program that rewards
achievement of Gap Inc. and/or Division financial objectives over a three year
period. You are eligible to participate in the program for the fiscal 2016-2018
performance cycle. Your target opportunity to earn performance shares will be
120% of your base salary. Depending on results, your actual performance shares,
if any, may be higher or lower and can reach a maximum of 300% of target shares.
Awards are made in the form of performance shares that are paid in Gap Inc.
stock upon vesting. The number of earned performance shares, if any, will be
determined no later than March 2019. Payout is subject to certification by the
Committee and the provisions of Gap Inc.’s stock plan. Earned shares will vest
50% on the date the Committee certifies attainment and 50% one year from the
certification date provided you are employed by Gap Inc. on the vesting dates.
Gap Inc. has the right to modify the program at any time. Committee discretion
can be used to modify the final share amount. Shares are subject to income tax
withholding upon vesting.


The Long-Term Growth Program replaces the annual Performance Stock Award
Program, which you will no longer eligible for as of the beginning of fiscal
2016. However, to the extent earned, you will receive a final award under the
Performance Stock Award Program in March 2016 for fiscal 2015 performance.



--------------------------------------------------------------------------------

Paul Chapman
November 16, 2015
Page 2





Your performance stock award target remains 75% of base salary for the balance
of fiscal 2015.
 
Termination/Severance. In the event that your employment is involuntarily
terminated by the Company for reasons other than For Cause (as defined below)
prior to February 13, 2018, the Company will provide you the following after
your "separation from service" within the meaning of Section 409A of the
Internal Revenue Code (the "Separation from Service”), provided you sign a
general release of claims in the form requested by the Company and it becomes
effective within 45 calendar days after such Separation from Service (such 45th
day, the “Release Deadline”):


(1) Your then current salary, at regular pay cycle intervals, for eighteen
months commencing in the first regular pay cycle following the Release Deadline
(the “severance period”). Payments will cease if you accept other employment or
professional relationship with a competitor of the Company (defined as another
company primarily engaged in the apparel design or apparel retail business or
any retailer with apparel sales in excess of $500 million annually), or if you
breach your remaining obligations to the Company (e.g., your duty to protect
confidential information, agreement not to solicit Company employees). Payments
will be reduced by any compensation you receive (as received) during the
severance period from other employment or professional relationship with a
non-competitor. Each payment will be treated as a separate payment for purposes
of Section 409A of the Internal Revenue Code.


(2) Through the end of the period in which you are receiving payments under
paragraph (1) above, if you properly elect and maintain COBRA coverage, payment
of a portion of your COBRA premium in a method as determined by the Company.
This payment may be taxable income to you and subject to tax withholding.
Notwithstanding the foregoing, the Company’s payment of the monthly COBRA
premium shall cease immediately if the Company determines in its discretion that
paying such monthly COBRA premium would result in the Company being in violation
of, or incurring any fine, penalty, or excise tax under, applicable law
(including, without limitation, any penalty imposed for violation of the
nondiscrimination requirements under the Patient Protection and Affordable Care
Act or guidance issued thereunder).


(3) Through the end of the period in which you are receiving payments under
paragraph (1) above, reimbursement for your costs to maintain the same or
comparable financial counseling program the Company provides to senior
executives in effect at the time of your Separation from Service. The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year. Reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the reimbursement is incurred but not later than the end
of the second calendar year following the calendar year of your Separation from
Service.


(4) Prorated Annual Bonus for the fiscal year in which the termination occurs,
on the condition that you have worked at least 3 months of the fiscal year in
which you are terminated, based on actual financial results and 100% standard
for the individual component. Such bonus will paid in March of the year
following termination at the time Annual Bonuses for the year of termination are
paid, but in no event later than the 15th day of the third month following the
later of the end of the Company’s taxable year or the end of the calendar year
in which such termination occurs.


(5) Accelerated vesting (but not settlement) of restricted stock units (“RSUs”)
and performance shares that remain subject only to time vesting conditions
(excluding any performance shares that remain subject to performance-based
vesting conditions) scheduled to vest prior to April 1 following the fiscal year
of termination. Shares of the Company stock in settlement of any vested RSUs
and/or performance shares under this section will be delivered on the applicable
regularly scheduled vesting dates subject to the terms and conditions of the
applicable award agreement including, without limitation, the Internal Revenue
Code Section 409A six-month delay language thereunder to the extent necessary to
avoid taxation under Section 409A of the Internal Revenue Code.



--------------------------------------------------------------------------------

Paul Chapman
November 16, 2015
Page 3





The payments in (1), (3), (4) and (5) above are, and the payment described in
(2) above may be, taxable income to you and are subject to tax withholding. If
the aggregate amount that would be payable to you under paragraphs (1), (2), (3)
and (4) above through the date which is six months after your Separation from
Service (excluding amounts exempt from Section 409A of the Internal Revenue Code
under the short-term deferral rule thereunder or Treas. Reg. Section
1.409A-1(b)(9)(v)) exceeds the limit under Treas. Reg. Section
1.409A-1(b)(9)(iii)(A) and you are a “specified employee” under Treas. Reg.
Section 1.409A-1(i) on the date of your Separation from Service, then the excess
will be paid to you no earlier than the date which is six months after the date
of such separation (or such earlier time permitted under Section
409A(a)(2)(B)(i) of the Internal Revenue Code). This delay will only be imposed
to the extent required to avoid the tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Internal Revenue Code. Any delayed payment
instead will be made on the first business day following the expiration of the
six month period, as applicable (or such earlier time permitted under Section
409A(a)(2)(B)(i) of the Internal Revenue Code). Payments that are not delayed
will be paid in accordance with their terms determined without regard to such
delay.


The term “For Cause” shall mean a good faith determination by the Company that
your employment be terminated for any of the following reasons: (1) indictment,
conviction or admission of any crimes involving theft, fraud or moral turpitude;
(2) engaging in gross neglect of duties, including willfully failing or refusing
to implement or follow direction of the Company; or (3) breaching Gap Inc.’s
policies and procedures, including but not limited to the Code of Business
Conduct.


At any time, if you voluntarily resign your employment from Gap Inc. or your
employment is terminated For Cause, you will receive no compensation, payment or
benefits after your last day of employment. If your employment terminates for
any reason, you will not be entitled to any payments, benefits or compensation
other than as provided in this letter.


Recoupment Policy. As an Executive Vice President, the Company’s recoupment
policy will apply to you. Under the current policy, subject to the discretion
and approval of the Board, Gap Inc. will, to the extent permitted by governing
law, in all appropriate cases as determined by the Board, require reimbursement
and/or cancellation of any bonus or other incentive compensation, including
stock-based compensation, awarded to an executive officer or other member of the
Gap Inc.’s executive leadership team where all of the following factors are
present: (a) the award was predicated upon the achievement of certain financial
results that were subsequently the subject of a restatement, (b) in the Board’s
view, the executive engaged in fraud or intentional misconduct that was a
substantial contributing cause to the need for the restatement, and (c) a lower
award would have been made to the executive based upon the restated financial
results. In each such instance, Gap Inc. will seek to recover the individual
executive’s entire annual bonus or award for the relevant period, plus a
reasonable rate of interest.


Abide by Gap Inc. Policies/Protection of Gap Inc. Information. You agree to
abide by all Gap Inc. policies including, but not limited to, policies contained
in the Code of Business Conduct. As a Corporate Executive Vice President, you
are subject to Stock Ownership Requirements for Gap Inc. Executives which can be
found on Gapinc.com. You also agree to abide by the Confidentiality and
Non-Solicitation terms below during and after your employment with Gap Inc.


Insider Trading Policies. Based on the level of your position, you will be
subject to Gap Inc.'s Securities Law Compliance Manual, which among other things
places restrictions on your ability to buy and sell Gap Inc. stock and requires
you to pre-clear trades. This position will subject you to the requirements of
Section 16 of the United States Securities and Exchange Act of 1934, as amended.
If you do not already have a copy of the compliance manual, or have questions
about it, you should contact Gap Inc. Global Equity Administration, at (415)
427-8478.


Confidentiality. You acknowledge that you will be in a relationship of
confidence and trust with Gap Inc. As a result, during your employment with Gap
Inc., you will acquire “Confidential Information,” which is information (whether
in electronic or any other format) that people outside Gap Inc. never see, such
as



--------------------------------------------------------------------------------

Paul Chapman
November 16, 2015
Page 4





unannounced product information or designs, business or strategic plans,
financial information and organizational charts, and other materials.


You agree that you will keep the Confidential Information in strictest
confidence and trust. You will not, without the prior written consent of Gap
Inc.’s General Counsel, directly or indirectly use or disclose to any person or
entity any Confidential Information, during or after your employment, except as
is necessary in the ordinary course of performing your duties while employed by
Gap Inc., or if required to be disclosed by order of a court of competent
jurisdiction, administrative agency or governmental body, or by subpoena,
summons or other legal process, provided that prior to such disclosure, Gap Inc.
is given reasonable advance notice of such order and an opportunity to object to
such disclosure.


You agree that in the event your employment terminates for any reason, you will
immediately deliver to Gap Inc. all company property, including all documents,
materials or property of any description, or any reproduction of such materials,
containing or pertaining to any Confidential Information.


Non-Solicitation of Employees. In order to protect Confidential Information, you
agree that so long as you are employed by Gap Inc., and for a period of one year
thereafter, you will not directly or indirectly, on behalf of yourself, any
other person or entity, solicit, call upon, recruit, or attempt to solicit any
of Gap Inc.’s employees or in any way encourage any Gap Inc. employee to leave
their employment with Gap Inc. You further agree that you will not directly or
indirectly, on behalf of yourself, any other person or entity, interfere or
attempt to interfere with Gap Inc.’s relationship with any person who at any
time was an employee, consultant, customer or vendor or otherwise has or had a
business relationship with Gap Inc.    


Non-disparagement. You agree now, and after your employment with the Gap Inc.
terminates not to, directly or indirectly, disparage Gap Inc. in any way or to
make negative, derogatory or untrue statements about Gap Inc., its business
activities, or any of its directors, managers, officers, employees, affiliates,
agents or representatives to any person or entity.


Employment Status. You understand that your employment is “at-will”. This means
that you do not have a contract of employment for any particular duration or
limiting the grounds for your termination in any way. You are free to resign at
any time. Similarly, Gap Inc. is free to terminate your employment at any time
for any reason. The only way your at-will status can be changed is through a
written agreement with Gap Inc., signed by an authorized officer of Gap Inc. In
the event that there is any dispute over the terms, enforcement or obligations
in this letter, the prevailing party shall be entitled to recover from the other
party reasonable attorney fees and costs incurred to enforce any agreements.


Please note that except for those agreements or plans referenced in this letter
and attachments, this letter contains the entire understanding of the parties
with respect to this offer of employment and supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) with respect to this offer. Please review and sign this letter. You
may keep one original for your personal records.


Paul, welcome to your new position and congratulations on this latest
achievement in your career path at Gap Inc.


Yours sincerely,




/s/ Art Peck        
Art Peck
Chief Executive Officer, Gap Inc.


Confirmed this 16th day of November, 2015




/s/ Paul Chapman        

